                          Case 18-17254-btb               Doc 1        Entered 12/07/18 15:27:52                   Page 1 of 67

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Bakken Resources, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  825 Great Northern Blvd., Suite 304
                                  Helena, MT 59601
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Lewis and Clark                                                Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.bakkenresourcesinc.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                           Case 18-17254-btb                 Doc 1         Entered 12/07/18 15:27:52                       Page 2 of 67
Debtor    Bakken Resources, Inc.                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2131

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                            Case 18-17254-btb               Doc 1        Entered 12/07/18 15:27:52                     Page 3 of 67
Debtor   Bakken Resources, Inc.                                                                    Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                              1,000-5,000                                25,001-50,000
    creditors                       50-99                                             5001-10,000                                50,001-100,000
                                    100-199                                           10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 18-17254-btb                 Doc 1        Entered 12/07/18 15:27:52                      Page 4 of 67
Debtor    Bakken Resources, Inc.                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      12/7/2018
                                                  MM / DD / YYYY


                             X   /s/ Richard Robbins                                                      Richard Robbins
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized Signatory




18. Signature of attorney    X   /s/ Samuel A. Schwartz                                                       Date 12/7/18
                                 Signature of attorney for debtor                                                  MM / DD / YYYY

                                 Samuel A. Schwartz, Esq.
                                 Printed name

                                 Brownstein Hyatt Farber Schreck, LLP
                                 Firm name

                                 100 North City Parkway, Suite 1600
                                 Las Vegas, NV 89106
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (702) 802-2207                Email address      SASchwartz@bhfs.com

                                  NV Bar No. 10985
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                    Case 18-17254-btb           Doc 1     Entered 12/07/18 15:27:52            Page 5 of 67




Fill in this information to identify the case:
Debtor Name: Bakken Resources, Inc.
United States Bankruptcy Court for the District of Nevada                                                    Check if this is an
                                                                                                                Amended filing
CASE NUMBER (if known):



Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Holding 20 Largest Unsecured
Claims and Are Not Insiders                                                          12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or
Chapter 9 case. Include claims which the debtor disputes.1 Do not include claims by any
person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
claims by secured creditors, unless the unsecured claim resulting from inadequate collateral
value places the creditor among the holders of the 20 largest unsecured claims.

Name of creditor and      Name, telephone number            Nature of      Indicate if     Amount of claim
complete mailing address, and email address of              claim (for     claim is        If the claim is fully unsecured, fill in only
including zip code        creditor contact                  example,       contingent,     unsecured claim amount. If claim is partially
                                                            trade debts,   unliquidated,   secured, fill in total claim amount and
                                                            bank loans,    or disputed     deduction for value of collateral or setoff to
                                                            professional                   calculate unsecured claim.
                                                            services,                      Total           Deduction       Unsecured
                                                            and                            claim, if       for value of    claim
                                                            government                     partially       collateral or
                                                            contracts)                     secured         setoff
Wellborn, Sullivan, Meck &     Wellborn, Sullivan, Meck &   Legal Fees     Disputed                                        $211,758.12
Tooley PC                      Tooley PC
1125 17th Street, Suite 2200   Attn: Kendor P. Jones
Denver, CO 80202               Attn: Joseph C. Pierzchala
                               Attn: Jeff Peterson
                               1125 17th Street, Suite 2200
                               Denver, CO 80202
                               kjones@wsmtlaw.com
                               jpierzchala@wsmtlaw.com
                               jpeterson@wsmtlaw.com
                               Telephone: 303.830.2500




1
 Inclusion on this list shall not constitute an admission by the Debtors regarding the extent or validity of the debts set forth
herein.


Official form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims
                    Case 18-17254-btb          Doc 1      Entered 12/07/18 15:27:52             Page 6 of 67
Debtor    Bakken Resources, Inc.                                 Case Number (if known)
          Name 

Name of creditor and      Name, telephone number            Nature of       Indicate if     Amount of claim
complete mailing address, and email address of              claim (for      claim is        If the claim is fully unsecured, fill in only
including zip code        creditor contact                  example,        contingent,     unsecured claim amount. If claim is partially
                                                            trade debts,    unliquidated,   secured, fill in total claim amount and
                                                            bank loans,     or disputed     deduction for value of collateral or setoff to
                                                            professional                    calculate unsecured claim.
                                                            services,                       Total          Deduction       Unsecured
                                                            and                             claim, if      for value of    claim
                                                            government                      partially      collateral or
                                                            contracts)                      secured        setoff
Lemons, Grundy & Eisenberg Lemons, Grundy & Eisenberg Legal Fees           Disputed                                        $65,961.78
6005 Plumas Street            Attn: Doug Brown
Reno, NV 89519                Attn: Caryn Tijsseling
                              Attn: Todd Alexander
                              6005 Plumas Street
                              Reno, NV 89519
                              drb@lge.net
                              cst@lge.net
                              tra@lge.net
                              Telephone: 775.786.6868
Paul Law Group                Paul Law Group                Legal Fees     Disputed                                        $22,656.00
902 Broadway, 6th Floor       Attn: Wesley J. Paul
New York, NY 10010            902 Broadway, 6th Floor
                              New York, NY 10010
                              wpaul@paullawgroup.com
                              Telephone: 646-278-9955
Willkie Farr & Gallagher LLP Willkie Farr & Gallagher LLP Legal Fees       Unliquidated                                    $2,439.82
787 Seventh Avenue            787 Seventh Avenue
New York, NY 10019-6099       New York, NY 10019-6099
                              Attn: Michael R. Young
                              myoung@willkie.com
                              Telephone: 212.728.8000
BMB Solutions                 BMB Solutions                 Consulting                                                     $596.08
41 Keyland Court, Suite A     Attn: Joseph Napoli           Services
Bohemia, NY 11716             360 Motor Parkway, Suite 650
                              Hauppauge, NY 11788
                              jnapoli@bmbsolutions.com
                              Telephone: 631-343-7000
GP, Inc.                      GP, Inc.                      Rent                                                           $489.17
40 West 14th Street, Suite 4B 40 West 14th Street, Suite 4B
Helena, MT 59601              Helena, MT 59601
                              Attn: Khamsin Bailey
                              khamsin@gntc.info
                              Telephone: 406-457-5534
Charter Communications        Charter Communications        Utilities –                                                    $205.00
PO Box 742617                 951 W. Custer Ave             Telephone
Cincinnati, OH 45274-2617 Helena, MT 59602                  Internet



Official form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

                                                                -2-
                    Case 18-17254-btb            Doc 1   Entered 12/07/18 15:27:52            Page 7 of 67
Debtor      Bakken Resources, Inc.                             Case Number (if known)
            Name 

    Name of creditor and      Name, telephone number      Nature of       Indicate if     Amount of claim
    complete mailing address, and email address of        claim (for      claim is        If the claim is fully unsecured, fill in only
    including zip code        creditor contact            example,        contingent,     unsecured claim amount. If claim is partially
                                                          trade debts,    unliquidated,   secured, fill in total claim amount and
                                                          bank loans,     or disputed     deduction for value of collateral or setoff to
                                                          professional                    calculate unsecured claim.
                                                          services,                       Total          Deduction       Unsecured
                                                          and                             claim, if      for value of    claim
                                                          government                      partially      collateral or
                                                          contracts)                      secured        setoff
Sotek Solutions                Sotek Solutions           Utilities –                                                     $200.00
400 North California           Attn:                     Telephone
Helena, MT 59601               400 North California      Hardware
                               Helena, MT 59601

                               Telephone:
Fisher's Technology            Fisher's Technology       Trade Payables                                                  $191.67
575 East 42nd Street           Attn:
Boise, Id 83714                575 East 42nd Street
                               Boise, ID 83714
                               info@fisherstech.com
                               Telephone: 208-947-3606



 




Official form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

                                                              -3-
           Case 18-17254-btb         Doc 1    Entered 12/07/18 15:27:52          Page 8 of 67
                                                                                           EXECUTED


                        UNANIMOUS WRITTEN CONSENT IN LIEU OF SPECIAL MEETING 
                                                  OF  
                                      THE BOARD OF DIRECTORS 
                                                  OF 
                                       BAKKEN RESOURCES, INC. 
                            ___________________________________________ 
                                                    
                                     Dated as of November 7, 2018 
 
          THE  UNDERSIGNED,  constituting  all  of  the  members  of  the  Board  of  Directors  (the 
“Board”) of BAKKEN RESOURCES, INC., a Nevada corporation (the “Company”), hereby consent 
in  writing,  pursuant  to  Section  78.315(2)  of  the  Nevada  Revised  Statutes  (the  “NRS”),  to  the 
adoption of the following resolutions, as if they were adopted at a duly convened meeting of 
the  Board  at  which  a  quorum  was  present  and  acting  throughout,  which  actions  are  hereby 
deemed effective as of the date set forth above: 
 
          WHEREAS,  the  Board  has  reviewed  and  considered  the  financial  and  operational 
condition  of  the  Company  and  the  Company’s  business  on  the  date  hereof,  including  the 
historical performance of the Company, the assets of the Company, the current and long‐term 
liabilities of the Company, the viability of the Company’s business, and the strategic alternatives 
available to the Company;  
           
          WHEREAS, the Board has had the opportunity to consult with the management of the 
Company and the Company’s advisors and to fully consider the strategic alternatives available 
to  the  Company,  including,  without  limitation,  the  relative  risks  and  benefits  of  pursuing  a 
bankruptcy proceeding under the provisions of Chapter 11 of Title 11 of the United States Code 
(the “Bankruptcy Code”); and 
           
          WHEREAS, the Board deems it advisable and in the best interest of the Company and its 
creditors, interest holders, and other parties in interest, to consent to and adopt, in the name 
and on behalf of the Company, the following resolutions: 
           
          NOW, THEREFORE, IT IS: 
           
          RESOLVED, that it is desirable and in the best interests of the Company and its creditors, 
employees, and other interested parties that a petition be filed by the Company seeking relief 
under  the  provisions  of  chapter  11 of  the  Bankruptcy Code  (the “Chapter  11  Case”); and  it  is 
further 
            
          RESOLVED, that the directors and officers of the Company and such other persons as the 
Company directs (each, an “Authorized Person” and collectively, the “Authorized Persons”) be, 
and each is, authorized and directed to execute and file on behalf of the Company all petitions, 
schedules,  lists,  motions,  applications,  and  other  papers  or  documents  with  the  appropriate 
court  under  the  Bankruptcy  Code  and  to  take  any  and  all  action  that  they  deem  necessary, 


35700/1. 203144940.1 
         Case 18-17254-btb         Doc 1     Entered 12/07/18 15:27:52         Page 9 of 67



proper,  or  advisable  to  obtain  such  relief  under  the  Bankruptcy  Code,  including,  without 
limitation,  any  action  necessary  to  maintain  the  ordinary  course  operation  of  the  Company’s 
business; and it is further 
          
         RESOLVED, that the law firm of Lowenstein Sandler LLP be employed as counsel to the 
Company to represent and assist the Company in carrying out the Company’s duties under the 
Bankruptcy Code and to take any and all actions to advance the Company’s rights including the 
preparation of pleadings and filings in connection with the Chapter 11 Case, and the Authorized 
Persons of the Company are hereby authorized and directed to execute appropriate retention 
agreements, pay appropriate retainers prior to and immediately upon the filing of the Chapter 
11 Case, and to cause to be filed an appropriate application for authority to retain the services 
of Lowenstein Sandler LLP; and it is further 
          
         RESOLVED, that the Authorized Persons of the Company be, and hereby are, authorized 
and directed to employ any other individual and/or firm as professionals or consultants to the 
Company  as  are  deemed  necessary  or  advisable  to  represent  and  assist  the  Company  in 
carrying  out  the  Company’s  duties  under  the  Bankruptcy  Code,  and  in  connection  therewith, 
the  Authorized  Persons  of  the  Company  are  hereby  authorized  and  directed  to  execute 
appropriate  retention  agreements,  and  to  cause  to  be  filed  an  appropriate  application  for 
authority to retain the services of such firms; and it is further 
          
         RESOLVED, that the Authorized Persons are, and any one of them acting alone is, hereby 
authorized and empowered to execute, deliver, file, and perform any agreement, document, or 
any  amendment  to  the  foregoing,  in  the  name  and  on  behalf  of  the  Company,  as  may  be 
necessary  or  advisable  for  the  Company  to  obtain  post‐petition,  all  on  such  terms  as  the 
Authorized Persons deem necessary or advisable in order to carry out the purpose and intent of 
the foregoing resolutions; and it is further 
          
         RESOLVED, that the Authorized Persons are, and any one of them acting alone is, hereby 
authorized, empowered, and directed, in the name and on behalf of the Company, to take such 
additional actions, to perform all acts and deed, and to execute, ratify, certify, deliver, file, and 
record  such  additional  agreements,  notices,  certificates,  instruments,  applications,  payments, 
letters,  and  documents  as  any  of  them  may  deem  necessary  or  advisable  to  implement  the 
provisions of the foregoing resolutions, and to appoint such agents on behalf of the Company 
as such Authorized Persons, and any of them, may deem necessary or advisable in connection 
with any financing arrangement or the sale of assets, and the transactions contemplated by any 
of the foregoing, the authority for the taking of such action to be conclusive evidence thereof; 
and it is further 
          
         RESOLVED, that all of the acts and transactions taken by the Authorized Persons, other 
management  or  Board  of  Directors,  in  the  name  and  on  behalf  of  the  Company,  relating  to 
matters contemplated by the foregoing resolutions, which acts would have been approved by 
the  foregoing  resolutions  except  that  such  acts  were  taken  prior  to  the  execution  of  these 
resolutions, are hereby in all respects confirmed, approved, and ratified; and it is further 


                                                  ‐2‐ 
        Case 18-17254-btb        Doc 1    Entered 12/07/18 15:27:52         Page 10 of 67



        
       RESOLVED,  that  this  written  consent  may  be  executed  in  any  number  of  counterparts 
and by facsimile, portable document format, or other reproduction, and such execution shall be 
considered valid, binding, and effective for all purposes. 
        
                                     [Signature Page Follows] 
                                                    




                                                ‐3‐ 
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 11 of 67
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 12 of 67
        Case 18-17254-btb              Doc 1        Entered 12/07/18 15:27:52                 Page 13 of 67




      IN WITNESS WHEREOF, the undersigned have executed this Unanimous Written
Consent as of the date first above written.

Board of Directors:



Herman R. Landeis



Karen S. Midtlyng




Solange Charas



Douglas Williams



Dan Anderson



Bill Baber




   [Signature Page to Unanimous Written Consent of the Board of Directors of Bakken Resources, Inc. (Bankruptcy Filing)]
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 14 of 67
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 15 of 67
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 16 of 67
          Case 18-17254-btb           Doc 1     Entered 12/07/18 15:27:52              Page 17 of 67



                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEVADA


In re:                                                      Chapter 11

BAKKEN RESOURCES, INC.,                                     Case No. 18-_____ (___)

                          Debtor.


                       LIST OF EQUITY HOLDERS1 PURSUANT TO
                  FEDERAL RULE OF BANKRUPTCY PROCEDURE 1007(A)(3)


          Debtor                  Equity Holder              Address of Equity             Number of Shares
                                                                   Holder                       Held
Bakken Resources, Inc.       Anderson, Sarah              5227 N. Walnut                 15,000
                                                          Spokane, WA 99205
                             Andrews, Robert E.           49733 Galway Dr                10,000
                                                          Macomb, MI 48044
                             Armstrong, Steven D.         4215 Selkirk Rd                250,000
                                                          Bismark, ND 58501
                             Berger, Rita                 4023 Kennett Pike, #409        15,000
                                                          Wilmington, DE 19807
                             Beris, Greg                  365 Keith Ave                  40,000
                                                          Akron, OH 44313
                             Bond, William C.             1215 Christmas Tree Ln         250,000
                                                          Spokane, WA 99203
                             Brain, Graham John           17x Peter Mansion 22           200,000
                                                          Ekamai Soi 2
                                                          Sukhumvit 63 Rd
                                                          Phrakanong
                                                          Khet Wattana Bangkok,
                                                          10110
                                                          Thailand
                             Brender Services Ltd.        Attn: Steven I                 800,000
                                                          Weinberger PA
                                                          1200 N Federal Hwy, Ste
                                                          200
                                                          Boca Raton, FL 33432
                             Brumagin, Glenn &            10452 Maltbie Rd               40,000
                             Evelyn                       Gowanda, NY 14070




1
 This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
Bankruptcy Procedure. All equity positions listed are as of November 28, 2018.

35700/1
12/06/2018 203281597.1
Case 18-17254-btb    Doc 1       Entered 12/07/18 15:27:52      Page 18 of 67




Debtor            Equity Holder             Address of Equity      Number of Shares
                                                 Holder                 Held
             Buenpaso Productions       3600 Wilshire Blvd,      30,000
             Inc.                       #2100
                                        Los Angeles, CA 90010
             Buttice, Merridy           2845 Jessica Lane        500,000
                                        Walla Walla, WA 99362
             Cabral, Reuben             540 Ocean Ave            60,000
                                        Brooklyn, NY 11226
             Calvary Chapel South       19300 S. Vermont Ave     100,000
             Bay                        Gardena, CA 90248
             Cappadona, Roy             8124 E 3rd Ave           40,000
                                        Anchroage, Ak 99504
             Catalano, Michael          5910 Deerland Ct         100,000
                                        San Jose, CA 95124
             Cede & Co.                 570 Washintgon Blvd      6,339,536
                                        Jersey City, NJ 07310
             Chen, Jun                  3879 Jersey Rd           100,000
                                        Fremont, CA 94538
             Chen, Wangxiang &          126 Hamptons Landing     100,000
                                        NW
                                        Calgary, AB T3A 5R5
                                        Canada
             Cholaj, Frank              18 E. High Dr            22,500
                                        Spokane, WA 99203
             Clark, Dearborn Ttee       24 Ohelo Place           80,000
                                        Kula, HI 96760
             Cohn, Chris                830 La Playa Way         15,000
                                        San Rafael, CA 94903
             Conroy, Dylan              534 N. Toluca Park Dr    15,000
             Christenson                Burbank, CA 91505
             Curley, Tammy              E 13320 Mission, #289    10,000
                                        Spokane Valley, WA
                                        99216
             Dewolf, Daniel C. &        124 Briarwood Ln         356,000
                                        Helena, MT 59601
             Drexel, Kyle R.            815-A Brazos, St #697    15,000
                                        Austin, TX 78701
             Dullanty, Jr., F. J. &     2007 E. 30th Ave         25,000
                                        Spokane, WA 99203
             Edington, IV Joseph        1363 La Peresa Dr        250,000
                                        Thousand Oaks, CA
                                        91362
             Edington, Janelle          8045 Dolce Volpe Ave     25,000
                                        Las Vegas, NV 89178
             Edington, Ryan             5227 N. Walnut           500,000
                                        Spokane, WA 99205
             Energi Resources LLC       308 Stillwater Ave       102,000
                                        Bozeman, MT 59718



                                      -2-
Case 18-17254-btb   Doc 1        Entered 12/07/18 15:27:52          Page 19 of 67




Debtor           Equity Holder               Address of Equity         Number of Shares
                                                  Holder                    Held
             Feltham, Geoff              9515 - 71 Ave NW            40,000
                                         Edmonton, AB T6E 0W2
                                         Canada
             Fengqin, Qian               12231 Via Roncole           100,000
                                         Saratoge, CA 95070
             Franco Enterprises Inc.     3026 Inglewood Blvd         30,000
                                         Los Angeles, CA 90066
             Franco Productions Inc.     3600 Wilshire Blvd,         30,000
                                         #2100
                                         Los Angeles, CA 90010
             Gardella, Lucille           5306 N Lincoln Gulch Rd     40,000
                                         Box 877
                                         Lincoln, MT 59639
             Gilles, Bruce &             710 N Arden Dr              400,000
                                         Beverly Hills, CA 90210
             Glaser, David, Living       16530 Ventura Blvd,         200,000
             Tr                          #600
                                         Encino, CA 91436
             Graiwer, Alyson             14963 Greenleaf St          30,000
                                         Sherman Oaks, CA
                                         91403
             Graiwer, Kenneth            14963 Greenleaf St          230,000
                                         Sherman Oaks, CA
                                         91403
             Graiwer, Manuel             550 Chalette Dr             600,000
                                         Beverly Hills, CA 90210
             Graiwer, Manuel P.          550 Chalette Dr             620,000
                                         Beverly Hills, CA 90210
             Graiwer, Marisa             11426 Waterford St          300,000
                                         Los Angeles, CA 90049
             Graiwer, Stuart             2939 Queensbury Dr          300,000
                                         Los Angeles, CA 90064
             Hare & Co.                  c/o The Depository Trust    80,000
                                         Company
                                         Attn: Bny Mellon/Branch
                                         Dept.
                                         570 Washington Blvd, Fl.
                                         5
                                         Jersey City, NJ 07310
             Hatwan, Alvin G.            15520 Fanshaw Ave           80,000
                                         Paramount, CA 90723
             Hegre, Jon                  10197 Nickolas Ave          80,000
                                         Highlands Ranch, CO
                                         80130
             Hispanic Television         3026 Inglewood Blvd         30,000
                                         Los Angeles, CA 90066




                                       -3-
Case 18-17254-btb    Doc 1       Entered 12/07/18 15:27:52          Page 20 of 67




Debtor           Equity Holder                Address of Equity        Number of Shares
                                                    Holder                   Held
             Holms, Allan G.              1314 S. Grand Blvd,        355,000
                                          #2112
                                          Spokane, WA 99203
             Holms, Val M.                PO Box 1839                26,235,000
                                          Helena, MT 59624
             Hubley, Bernard &            3080 Arabian Rd            40,000
                                          Helena, MT 59602
             Immel, Cynthia               1220 Washington St         40,000
                                          Northfield, MN 55057
             IWJ Consulting Group         451 W 21st Ave             2,000,000
             LLC                          Spokane, WA 99203
             Janney Montgomery            1717 Arch St               10,000
             Scott LLC                    Philadelphia, PA 19103
             Jayson, Donald A.            15 Hidden Ledge Rd         20,000
                                          Englewood, NJ 07631
             Jayson, Robert A.            8 Crescent Way             20,000
                                          Fort Lee, NJ 07024
             Jayson, Steven M.            56 Wood Rd                 20,000
                                          Tenafly, NJ 07670
             Jensen, Kent                 13425 E. Kaitlin Way       250,000
                                          Clackamas, OR 97015
             Ji, Yu R.                    404 S Marginal Rd          55,271
                                          Jericho, NY 11753
             Jiang, Shengmei              13426 Kings Court Ave      100,000
                                          Baton Rouge, LA 70810
             Johnson, Larry A.            15420 SE 60th Pl.          375,000
                                          Bellevue, WA 98006
             Jones, Amy Pandya            1749 Cedar St              15,000
                                          Santa Monica, CA 90405
             Kearney, Gary D.             PO Box 622                 100,000
                                          Ward Cove, AK 99928
             Kibler, Edna P. Ttee         504 Sgt Pepper Dr          80,000
                                          St Peters, MO 63376
             Kowski, George R.            39 Woods Rd                92,279
                                          PO Box 68
                                          Yulan, NY 12792
             Kubiszewski, Scott           353 E Tujunga Ave, #208    15,000
                                          Burbank, CA 91502
             Kuh, Timothy                 1314 S Grand Blvd          100,000
                                          Spokane, WA 99202
             Kuney, Ralph                 400 N California           80,000
                                          Helena, MT 59601
             Lan, Zhang                   2385 Louis Rd              100,000
                                          Palo Alto, CA 94303
             Landeis, Herman        *     4004 Carter Mountain Dr    250,000
                                          Cody, WY 82414




                                        -4-
Case 18-17254-btb   Doc 1       Entered 12/07/18 15:27:52        Page 21 of 67




Debtor           Equity Holder            Address of Equity         Number of Shares
                                                Holder                   Held
             Li, Bowen                 53 Sage St                 26,667
                                       Holmdel, NJ 07733
             Lijuan, Ruan              Blk 738 Par Saris Dr 10    120,000
                                       #11-25
                                       Singapore, 510738
                                       Singapore
             Lindsey, Scott &          2135 Gold Rush             40,000
                                       Helena, MT 59601
             Livorno Latin America     Scottegatawey Oost 29e     400,000
                                       PO Box 771
                                       Willmstd Cuacao,
                                       Netherlands Antilles
             Lujan, III, Manuel        25526 Via Ventana          15,000
             Andrew                    Stevenson Ranch, CA
                                       91381
             Maccaro, John             601 Riverside Ave, Unit    17,000
                                       325
                                       Lyndhurst, NJ 07071
             Martin, Barbara           PO Box 105                 80,000
                                       Colman, OK 73432
             Meyer, Steven D.          27648 Maple Ridge Way      15,000
                                       Se
                                       Maple Valley, WA
                                       98038
             Midtlyng, Karen           225 Greenwood Dr           2,250,000
                                       Helena, MT 59601
             Miller, Lawrence          1704 Ambassador Ave        200,000
                                       Beverly Hills, CA 90210
             More, Alexandra Marin     555 W 23rd St, Apt N8p     25,000
             Ttee                      New York, NY 10011
             More, Braden Kohoutek     229 Brannan St Unit 7j     25,000
             Ttee                      San Francisco, CA
                                       94107
             NBCN Inc.                 M100-1010 De La Gchtr      1,000
                                       W
                                       Montreal, Qc H3b 5j2
                                       Canada
             Nelson, Patricia H.       1001 E 6th Ave             80,000
                                       Helena, MT 59601
             Nelson, Stephen S. &      931 8th Ave                80,000
                                       Helena, MT 59601
             Paulson, Eldon            8781 Mercadante Lane       40,000
                                       Colton, CA 92324
             Perini, Annette Marie     12961 Mulholland Dr        80,000
                                       Beverly Hills, CA 90210
             Perkel, Jane              536 Beverly Rd             23,000
                                       Teaneck, NJ 07666



                                     -5-
Case 18-17254-btb   Doc 1        Entered 12/07/18 15:27:52    Page 22 of 67




Debtor           Equity Holder              Address of Equity       Number of Shares
                                                  Holder                  Held
             Peter Swan Investment      #2002 255-257 Glcstr Rd   2,250,000
                                        Causeway Bay,
                                        Hong Kong
             Phillips, Kathy            77670 Justin Ct           15,000
                                        Palm Desert, CA 92211
             Ping, Cai                  22 Sage St                213,334
                                        Holmdel, NJ 07733
             Ping, Zhou                 916 Lawton Ave            100,000
                                        San Jose, Ca 95128
             Proctor, Sherry            606 E 34th Ave            15,000
                                        Spokane, WA 99203
             Qiushi, Chen               1643 Indigo Oak Ln        100,000
                                        San Jose, CA 95121
             Rand, Shannon &            230 Bethany Rd, #127      15,000
                                        Burbank, CA 91504
             Roesch, Kenny              545 Highland Park Dr      48,000
                                        Billings, MT 59102
             Romero, Mckinley           9005 E Main Ave           505,000
                                        Spokane Valley, WA
                                        99212
             Roskelley 401K Plan        PO Box 138                160,000
                                        Jefferson City, MT
                                        54638
             Roskelley, David A.        PO Box 138                40,000
                                        Jefferson City, MT
                                        54638
             Sage, James R., IRA        1928 Ambrose Ct           100,000
                                        Helena, MT 59601
             Sandru, Alexis C.          1029 E 6th Ave            16,000
                                        Helena, MT 59601
             Sandru, Jody S.            480 Bayers Lane           76,000
                                        Twin Bridges, MT 59754
             Sandru, Joseph M.          480 Bayers Lane           16,000
                                        Twin Bridges, MT 59754
             Sandru, Kjersten E.        480 Bayers Lane           16,000
                                        Twin Bridges, MT 59754
             Sandru, Tyler B.           480 Bayers Lane           16,000
                                        Twin Bridges, MT 59754
             Short, Floyd               24785 E. Doyle Rd         200,000
                                        Cataldo, ID 83810
             Shu, Henry                 1650 Goldfinch Way        100,000
                                        Sunnyvale, CA 94087
             Simousek, John A. &        307 W Eliza St            200,000
                                        San Pierre, IN 46374
             Sobol, P. A. &             3230 Iredell Lane         198,685
                                        Studio City, CA 91604




                                     -6-
Case 18-17254-btb   Doc 1      Entered 12/07/18 15:27:52         Page 23 of 67




Debtor           Equity Holder             Address of Equity        Number of Shares
                                                 Holder                  Held
             Soccoccio, Ramsina         23100 Ave San Luis,       15,000
             Lazar                      #193
                                        Woodland Hills, CA
                                        91364
             Southwest Consulting       Schottegatweg Oost 9e     600,000
                                        Willemstad Curacao,
                                        Netherlands Antilles
             Southwest Consulting       Scottegatweg Oost 29e     1,600,000
                                        Willmstd Cuacao,
                                        Netherlands Antilles
             State Of Washington        PO Box 47477              15,000
                                        Olympia, WA 98504
             Stifel Nicolaus & Co.,     501 N Broadway            1,000
             Inc.                       Saint Louis, MO 63102
             Stromberg, Betty J.        820 E. 6th Ave            14,000
                                        Helena, MT 59601
             Stromberg, Walter A.       818 E 6th Ave             90,000
                                        Helena, MT 59601
             Tangen, Jeremy             PO Box 596                25,000
                                        Spokane, WA 99210
             Thompson, Edith            1325 5th Ave              40,000
                                        Laurel, MT 59044
             Tianjing, Xiao             3052 Colonial Way, Apt    100,000
                                        11
                                        San Jose, CA 95128
             Tobens LLC                 611 Cannon St             200,000
                                        Helena, MT 59601
             Torokvei, Nicholas         4129 Knobhill Dr          15,000
             Evald                      Sherman Oaks, CA
                                        91403
             Townsend, Richard          4540 Sandy River Dr       40,000
                                        Bismarck, ND 58503
             Townshend, Donald          19112 N Greenbluff Rd     200,000
                                        Colbert, WA 99005
             Trammelle, Patrick         3460 Reservoir Lane       80,000
                                        Helena, MT 59602
             Troyer, Susan              7600 S Jones Blvd,        15,000
                                        #1125
                                        Las Vegas, NV 89139
             Tulic, Maria               1146 Talcahuano           100,000
                                        Buenos Aires, 1013
                                        Argentina
             Tung, Chinyao Ttee         PO Box 81977              100,000
                                        Las Vegas, NV 89180
             Valdez, Vincent J.         221 31st St               400,000
                                        Manhattan Beach, CA
                                        90266



                                      -7-
Case 18-17254-btb   Doc 1      Entered 12/07/18 15:27:52        Page 24 of 67




Debtor           Equity Holder           Address of Equity         Number of Shares
                                               Holder                    Held
             Valner, Alberto Ttee     256 26th St Ste 201        100,000
                                      Santa Monica, CA 90402
             Van De Water, Cain       6019 E 6th Ave             15,000
                                      Spokane Valley, WA
                                      99212
             Walsh, Thomas            1027 E Sherman Ave         22,500
                                      Coeur D'alene, Id 83814
             Walsh, Thomas G.         1027 Sherman Ave           100,000
                                      Coeur D'alene, ID 83814
             Wang, Daning             5734 Tan Oak Dr            100,000
                                      Fremont, CA 94555
             Wang, Ye Ju              53 Sage St                 40,000
                                      Holmdel, NJ 07733
             Wong, Wah On             Rm 2204 Shun Tak Ctr       250,000
                                      W Twr 200 Connaught
                                      Rd
                                      Central,
                                      Hong Kong
             Xu, David                8810 Tuckerman Ln          27,547
                                      Potomac, MD 20854
             Xu, Hong                 11 Townsend Rd             300,000
                                      Belmont, MA 02478
             Yang, Ting               57 Moore Rd                53,333
                                      Marlboro, NJ 07746
             Yousefian, Sam           1276 Stradella Rd          15,000
                                      Los Angeles, CA 90077
             Zhang, Dianying          1254 Peach Ct #B           80,000
                                      San Jose, CA 95116
             Zhongkui, Yin            Long Gang Qu Hai Bn S      100,000
                                      Rd39#
                                      Bldg15 Unit 34 Fl 401
                                      Huludao City Liaoning
                                      Province,
                                      Pr China
             Zimmerman, III,          3415 Ocatillo Mesa Way     15,000
             Edward                   Las Vegas, NV 89031




                                    -8-
                          Case 18-17254-btb                          Doc 1    Entered 12/07/18 15:27:52      Page 25 of 67
Official Form 201A (12/15)
[If debtor is required to file periodic reports (e.g. forms 10K and 10Q) with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the Bankruptcy Code, this
Exhibit "A" shall be completed and attached to the petition.]

                                                                United States Bankruptcy Court
                                                                             District of Nevada
 In re       Bakken Resources, Inc.                                                                      Case No.
                                                                                    Debtor(s)            Chapter      11


                                     Attachment to Voluntary Petition for Non-Individuals Filing for
                                                    Bankruptcy under Chapter 11
1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file number
   is 00-50344 .

2. The following financial data is the latest available information and refers to the debtor's condition on            11/30/2018    .

 a. Total assets                                                                                     $                            0.00

 b. Total debts (including debts listed in 2.c., below)                                              $                     840,840.73

 c. Debt securities held by more than 500 holders:                                                                             Approximate
                                                                                                                                number of
                                                                                                                                 holders:

 secured                  unsecured                    subordinated                     $                    0.00                                    0

 secured                  unsecured                    subordinated                     $                    0.00                                    0
 secured                  unsecured                    subordinated                     $                    0.00                                    0
 secured                  unsecured                    subordinated                     $                    0.00                                    0
 secured                  unsecured                    subordinated                     $                    0.00                                    0

 d. Number of shares of preferred stock                                                                         0                                    0

 e. Number of shares common stock                                                                     56,733,652                                     0
    Comments, if any:


3. Brief description of Debtor's business:
   The company acquires royalty interests in oil and natural gas properties

4. List the name of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting
   securities of debtor:
   Val M. Holms Estate, 26,235,000 shares, 46.2424% of total shares




Official Form 201A               Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 18-17254-btb    Doc 1    Entered 12/07/18 15:27:52   Page 26 of 67




Allan G. Holms
1314 S Grand Blvd,     2112
Spokane, WA 99203


Anderson, Sarah
5227 N. Walnut
Spokane, WA 99205


Andrews, Robert E.
49733 Galway Dr
Macomb, MI 48044


AP Services LLP
909 3rd Ave
New York, NY 10022


Armstrong, Steven D.
4215 Selkirk Rd
Bismark, ND 58501


Berger, Rita
4023 Kennett Pike, 409
Wilmington, DE 19807


Beris, Greg
365 Keith Ave
Akron, OH 44313


Bill Baber
P.O. Box 430
Petrolia, TX 76377


Bill M. Baber
173 Mulberry Ln
Beyers, TX 76357


BMB Consulting
41 Keyland Ct, Ste A
Bohemia, NY 11716
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 27 of 67




BMB Solutions
41 Keyland Court, Ste A
Bohemia, NY 11716


BMB Solutions
Attn Joseph Napoli
360 Motor Parkway, Suite 650
Hauppauge, NY 11788


BNK Petroleum
760 Paseo Camarillo, Ste 350
Camarillo, CA 93010


Bond, William C.
1215 Christmas Tree Ln
Spokane, WA 99203


Brain, Graham John
17x Peter Mansion 22 Ekamai Soi 2
Sukhumvit 63 Rd Phrakanong
Khet Wattana Bangkok, 10110
Thailand


Brender Services Ltd.
Attn Steven I Weinberger PA
1200 N Federal Hwy, Ste 200
Boca Raton, FL 33432


Brewhouse
939 Gethcell
Helena, MT 59601


Broadridge ICS
P.O. Box 416423
Boston, MA 02241-6423


Browning, Kaleczyc, Berry   Hoven Pc
800 N Last Chance Gulch, Ste 101
Helena, MT 59624
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 28 of 67




Browning, Kaleczyc, Berry   Hoven, Pc
800 N Last Chance Gulch, Ste 101
P.O. Box 1697
Helena, MT 59624


Browning, Kaleczyc, Berry, and Hoven
800 N Last Chance Gulch, Ste 101
P.O. Box 1697
Helena, MT 59624


Brownstein Hyatt Farber Schreck
100 N City Pkwy, Ste 1600
Las Vegas, NV 89106


Brownstein Hyatt Farber Schreck, Llp
Attn Samuel A. Schwartz
100 North City Parkway, Suite 1600
Las Vegas, NV 89106


Bruce Gillis
1919 Santa Monica Blvd, Ste 300
Santa Monica, CA 90404


Brumagin, Glenn   Evelyn
10452 Maltbie Rd
Gowanda, NY 14070


Buenpaso Productions Inc.
3600 Wilshire Blvd, 2100
Los Angeles, CA 90010


Burdick S
901 N Last Chance Gulch
Helena, MT 59601


Buttice, Merridy
2845 Jessica Lane
Walla Walla, WA 99362
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 29 of 67




Cabral, Reuben
540 Ocean Ave
Brooklyn, NY 11226


Caddo Minerals Inc
2714 Bee Cave Rd, 202
Austin, TX 78746


Calhoun   Lawrence LLP
81 Main St, Ste 450
White Plains, NY 10601


Callahan Lawyers Service
50 Main St
Hackensack, NJ 07601


Calvary Chapel South Bay
19300 S. Vermont Ave
Gardena, CA 90248


Cappadona, Roy
8124 E 3rd Ave
Anchroage, Ak 99504


Catalano, Michael
5910 Deerland Ct
San Jose, CA 95124


Cede   Co.
570 Washintgon Blvd
Jersey City, NJ 07310


Cfgi, Inc
99 High St, 30th Fl
Boston, MA 02110


Cfo Solutions, Inc
3077 Early Bird Dr
Helena, MT 59601
Case 18-17254-btb    Doc 1   Entered 12/07/18 15:27:52   Page 30 of 67




CFO Solutions, Inc
Attn Dan Anderson
3077 Early Bird Dr
Helena, MT 59601


Charles Schwab
211 Main St
San Francisco, CA 94105


Charter
P.O. Box 742617
Cincinnati, OH 45274-2617


Charter Communications
951 W. Custer Ave
Helena, MT 59602


Charter Communications
P.O. Box 742617
Cincinnati, OH 45274-2617


Cheasapeake Operating LLC
P.O. Box 18496
Oklahoma City, OK 73154


Chen, Jun
3879 Jersey Rd
Fremont, CA 94538


Chen, Wangxiang
126 Hamptons Landing NW
Calgary, AB T3A 5R5
Canada


Chief Judge Bruce T. Beesley
US Bankruptcy Court, NV Dist.
Foley Federal Bldg
300 Las Vegas Blvd S
Las Vegas, NV 89101
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 31 of 67




Cholaj, Frank
18 E. High Dr
Spokane, WA 99203


Clark County Assessor
C/O Bankruptcy Clerk
500 S Grand Central Pkwy
P.O. Box 551401
Las Vegas, NV 89155-1401


Clark County Treasurer
C/O Bankruptcy Clerk
500 S Grand Central Pkwy
P.O. Box 551220
Las Vegas, NV 89155-1220


Clark, Dearborn Ttee
24 Ohelo Place
Kula, HI 96760


Cohn, Chris
830 La Playa Way
San Rafael, CA 94903


Colorado Department of Revenue
1375 Sherman Street
Denver, CO 80203


Colorado Secretary of State
1700 Broadway, Suite 200
Denver, CO 80290


Conroy, Dylan Christenson
534 N. Toluca Park Dr
Burbank, CA 91505


Continental Resoures Inc
P.O. Box 268835
Oklahoma City, OK 73126
Case 18-17254-btb    Doc 1   Entered 12/07/18 15:27:52   Page 32 of 67




Corporate Filings LLC
30 N Gould, Ste 7000
Sheridan, WY 82801


Crestone Park Resources
1801 California St, Ste 2500
Denver, CO 80202


Crowley Fleck
490 N 31st St, Ste 500
Billings, MT 59101


Curley, Tammy
E 13320 Mission, 289
Spokane Valley, WA 99216


Dan Anderson
3077 Early Bird Dr
Helena, MT 59601


Datsopoulos, Macdonald, and Lind, PC
201 W Main St, Ste 201
Missoula, MT 59802


David Boleneus
9910 N Ridgecrest Dr
Spokane, WA 99208


David Deffinbaugh
1308 9th Ave S
Great Falls, MT 59405


Davis Business Machines
1429 Helena Ave
Helena, MT 59601


Day and Associates, Inc
23 S Last Chance Gulch, Ste C
Helena, MT 59601
Case 18-17254-btb    Doc 1    Entered 12/07/18 15:27:52   Page 33 of 67




Decoria, Maichel   Teague, Ps
7307 N Division St
Spokane, WA 99208


Decoria, Maichel,    Teague
7307 N Division St
Spokane, WA 99208


Department of Treasury
P.O. Box 005
Ogden, UT 84201-0005


Dept. of Employment, Training and Rehab
Employment Security Division
500 East Third Street
Carson City, NV 89713


Dewolf, Daniel C
124 Briarwood Ln
Helena, MT 59601


Dewolf, Daniel C.
124 Briarwood Ln
Helena, MT 59601


Dg3 North American, Inc
P.O. Box 826913
Philadelphia, PA 19182-6913


Dickenson Wright Pllc
100 W Liberty St, Ste 940
Reno, NV 89501


Dickinson Wright
100 W Liberty St, 940
Reno, NV 89501


Dickinson Wright
2600 W Beaver, Ste 300
Troy, MI 48084
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 34 of 67




Digital Publishing Solutions
46 3rd Ave
Somerville, MA 02143


Donald K. Copa
528 S Arlington Ave
Reno, NV 89509


Doubek, Pyfer, and Storrar
307 N Jackson St
Helena, MT 59601


Doug Williams
1970 Beltview Dr
Helena, MT 59601


Douglas Harris Law Offices
322 W Spruce St
P.O. Box 7937
Missoula, MT 59807-5176


Dr. Solange L. Charas
333 E 75th St, Ph-C
New York, NY 10021


Drexel, Kyle R.
815-A Brazos, St    697
Austin, TX 78701


Drillinginfo
P.O. Box 678128
Dallas, TX 75267-8128


Dropbox
333 Brannan St
San Francisco, CA 94107


Dullanty, Jr F J
2007 E 30th Ave
Spokane, WA 99203
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 35 of 67




Dullanty, Jr., F. J.
2007 E. 30th Ave
Spokane, WA 99203


Dunn   Black
111 N Post St, Ste 300
Spokane, WA 99201


Eagle Private Equity Ii
630 5th Ave, 20th Fl
New York, NY 10111


Edge Marketing Design
1131 Popular St
Helena, MT 59601


Edington, IV Joseph
1363 La Peresa Dr
Thousand Oaks, CA 91362


Edington, Janelle
8045 Dolce Volpe Ave
Las Vegas, NV 89178


Edington, Ryan
5227 N. Walnut
Spokane, WA 99205


Edward Jones
516 N Park St, Ste B3
Helena, MT 59601


Eilenberg    Krause LLP
11 E 44th St
New York, NY 10017


Energi Resources LLC
308 Stillwater Ave
Bozeman, MT 59718
Case 18-17254-btb    Doc 1   Entered 12/07/18 15:27:52   Page 36 of 67




Energynet
7201 I-40 Frontage Rd, 319
Amarillo, TX 79106


EOG Resources Inc
P.O. Box 4362
Houston, TX 77210


Equinor
2107 Citywest Blvd, Ste 100
Houston, TX 77042


Erickson Thorpe   Swainston Ltd
99 West Arroyo St
Reno, NV 89509


Estate of Val M. Holms, James M. Holms
c/o O Neil Law Office, PLLC
Attn Matthew O Neill
402 1st Street E., Suite 201
Polson, MT 59860-0460


Feltham, Geoff
9515 - 71 Ave NW
Edmonton, AB T6E 0W2
Canada


Feltman, Ewing Ps
421 W Riverside Ave
Spokane, WA 99201-0495


Feltman, Ewing, PS
421 W Riverside Ave, Ste 1600
Spokane, WA 99201


Fengqin, Qian
12231 Via Roncole
Saratoge, CA 95070
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 37 of 67




First American Title Company
210 2nd St East
Polson, MT 59860


First Interstate Bank
P.O. Box 6013
Helena, MT 59604


First Interstate Bank
1135 Euclid Ave
Helena, MT 59601


Fisher s Technology
575 E 42nd St
Boise, ID 83714


Franco Enterprises Inc.
3026 Inglewood Blvd
Los Angeles, CA 90066


Franco Productions Inc
3600 Wilshire Blvd, 2100
Los Angeles, CA 90010


Frank H Blair
1511 S Stanley Rd
Spokane, WA 99212-3228


Fredrikson    Byron, Pa
P.O. Box 1484
Minneapolis, MN 55480-1484


Gardella, Lucille
5306 N Lincoln Gulch Rd
P.O. Box 877
Lincoln, MT 59639


Gardella, Lucille
5306 N Lincoln Gulch Rd
Box 877
Lincoln, MT 59639
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 38 of 67




George Mainzer
5808 S Kenton St
Englewood, CO 80111


Georgeson Angaran Chartered
5450 Longley Lane
Reno, NV 89511


Gilles, Bruce
710 N Arden Dr
Beverly Hills, CA 90210


Givens Pursley
P.O. Box 2720
Boise, ID 83701


Glaser, David Living Tr
16530 Ventura Blvd, 600
Encino, CA 91436


GP, Inc
40 W 14th St, Ste 4B
Helena, MT 59601


GP, Inc
40 West 14th St, Ste 4B
Helena, MT 59601


GP, Inc
Attn Khamsin Bailey
40 W 14th St, Ste 4B
Helena, MT 59601


Graiwer, Alyson
14963 Greenleaf St
Sherman Oaks, CA 91403


Graiwer, Kenneth
14963 Greenleaf St
Sherman Oaks, CA 91403
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 39 of 67




Graiwer, Manuel
550 Chalette Dr
Beverly Hills, CA 90210


Graiwer, Manuel P.
550 Chalette Dr
Beverly Hills, CA 90210


Graiwer, Marisa
11426 Waterford St
Los Angeles, CA 90049


Graiwer, Stuart
2939 Queensbury Dr
Los Angeles, CA 90064


Hanson Petroleum Engineering Inc
10459 Buffalo Ridge Rd
Castle Pines, CO 80108


HAP Land LLC
8639 Hwy E
Houston, MO 65483


Hare   Co.
c/o The Depository Trust Company
Attn Bny Mellon/Branch Dept.
570 Washington Blvd, Fl. 5
Jersey City, NJ 07310


Harper Law
35 W Granite St
Butte, MT 59701


Hatwan, Alvin G.
15520 Fanshaw Ave
Paramount, CA 90723


Hegre, Jon
10197 Nickolas Ave
Highlands Ranch, CO 80130
Case 18-17254-btb     Doc 1    Entered 12/07/18 15:27:52   Page 40 of 67




Helena Parking Commission
225 N Cruse Ave
Helena, MT 59601


Herman Landeis
4004 Carter Mountain Dr
Cody, WY 82414


Hispanic Television
3026 Inglewood Blvd
Los Angeles, CA 90066


Holland and Hart
9555 Hillwood Dr, 2nd Fl
Las Vegas, NV 89134


Holms Energy LLC
P.O. Box 1598
Polson, MT 59860


Holms, Allan G.
1314 S. Grand Blvd,     2112
Spokane, WA 99203


Holms, Val M.
P.O. Box 1839
Helena, MT 59624


Hoy Chrissinger Kimmel Vallas, PC
50 W Liberty St, Ste 840
Reno, NV 89501


Hubley, Bernard
3080 Arabian Rd
Helena, MT 59602


Immel, Cynthia
1220 Washington St
Northfield, MN 55057
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 41 of 67




Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346


Iron Mountain
P.O. Box 601002
Pasadena, CA 91189-1002


IWJ Consulting Group LLC
451 W 21st Ave
Spokane, WA 99203


James M. Holms,
As Pr For Estate of Val M. Holms
33700 Ice House Lane
Polson, MT 59860


Jams, Inc
1801 W Olympic Blvd
Pasadena, CA 91199-1750


Janney Montgomery Scott LLC
1717 Arch St
Philadelphia, PA 19103


Jayson, Donald A.
15 Hidden Ledge Rd
Englewood, NJ 07631


Jayson, Robert A.
8 Crescent Way
Fort Lee, NJ 07024


Jayson, Steven M.
56 Wood Rd
Tenafly, NJ 07670


Jensen, Kent
13425 E. Kaitlin Way
Clackamas, OR 97015
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 42 of 67




Ji, Yu R.
404 S Marginal Rd
Jericho, NY 11753


Jiang, Shengmei
13426 Kings Court Ave
Baton Rouge, LA 70810


John Connolly
444 E 82 St, Ste 4E
New York, NY 10028


John Marvin
606 Alston
Santa Barbara, CA 93108


Johnson, Larry A.
15420 SE 60th Pl.
Bellevue, WA 98006


Jones, Amy Pandya
1749 Cedar St
Santa Monica, CA 90405


Joseph Edington
1363 La Peresa Dr
Thousand Oaks, CA 91362


Judge August B. Landis
US Bankruptcy Court, NV Dist
Foley Federal Bldg
300 Las Vegas Blvd S
Las Vegas, NV 89101


Judge Gregg W   Zive
US Bankruptcy   Court, NV Dist
Foley Federal   Bldg
300 Las Vegas   Blvd S
Las Vegas, NV   89101
Case 18-17254-btb     Doc 1    Entered 12/07/18 15:27:52   Page 43 of 67




Judge Laurel E Babero
US Bankruptcy Court, NV Dist
Foley Federal Bldg
300 Las Vegas Blvd S
Las Vegas, NV 89101


Judge Mike K.   Nakagawa
US Bankruptcy   Court, NV Dist
Foley Federal   Bldg
300 Las Vegas   Blvd S
Las Vegas, NV   89101


Karen Midtlyng
225 Greenwood
Helena, MT 59601


Kearney, Gary D.
P.O. Box 622
Ward Cove, AK 99928


Kent Jensen
13425 Kaitlin Way
Clackamas, OR 97015


Kibler, Edna P. Ttee
504 Sgt Pepper Dr
St Peters, MO 63376


Kowski, George R.
39 Woods Rd
P.O. Box 68
Yulan, NY 12792


Krause Kalfayan Benink        Slavens LLP
550 W C St
San Diego, CA 92101


Kubiszewski, Scott
353 E Tujunga Ave,     208
Burbank, CA 91502
Case 18-17254-btb     Doc 1    Entered 12/07/18 15:27:52   Page 44 of 67




Kuh, Timothy
1314 S Grand Blvd
Spokane, WA 99202


Kuney, Ralph
400 N California
Helena, MT 59601


Kwaller   Company
162 State St
Brooklyn, NY 11201


Lamb and Carey
2601 E Broadway
Helena, MT 59601


Lan, Zhang
2385 Louis Rd
Palo Alto, CA 94303


Landeis, Herman
4004 Carter Mountain Dr
Cody, WY 82414


Law Office of Michael Strage
730 5th Ave, Ste 1901
New York, NY 10019


Law Office of Thomas C. Bradley
448 Hill St
Reno, NV 89501


Law Offices of Shirley Spira, Pc.
315 E 86th St, 10Ke
New York, NY 10028


Lemons Grundy      Eisenberg
6005 Plumas St
Reno, NV 89519
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 45 of 67




Lemons, Grundy  Eisenberg
Attn Doug Brown, Caryn Tijsseling
Attn Todd Alexander
6005 Plumas St
Reno, NV 89519


Lemons, Grundy,   Eisenberg
6005 Plumas St, Third Fl
Reno, NV 89519


Lesofski Court Reporting
7 W 6th Ave, Ste 2C
Helena, MT 59601


Li, Bowen
53 Sage St
Holmdel, NJ 07733


Liberty Networks
4635 Liberty Dr
Helena, MT 59602


Lijuan, Ruan
Blk 738 Par Saris Dr 10
11-25
Singapore, 510738
Singapore


Lindsey, Scott
2135 Gold Rush
Helena, MT 59601


Livorno Latin America
Scottegatawey Oost 29e
P.O. Box 771
Willmstd Cuacao,
Netherlands Antilles
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 46 of 67




Livorno Latin America
Scottegatawey Oost 29E
P.O. Box 771
Willemstad Curacao
Netherlands Antilles


Louis J. Mazzullo
15934 Burrowing Owl Ct
Morrison, CO 97015


Louisiana Department of Revenue
617 North Third Street
Baton Rouge, LA 70802


Louisiana Secretary of State
8585 Archives Ave.
Baton Rouge, LA 70809


Lowenstein Sandler Llp
1251 Avenue of the Americas
New York, NY 10020


Lowenstein Sandler Llp
Attn Jeffrey Cohen, Gabriel Olivera
1251 Avenue of the Americas
New York, NY 10020


Lujan, III, Manuel Andrew
25526 Via Ventana
Stevenson Ranch, CA 91381


Maccaro, John
601 Riverside Ave, Unit 325
Lyndhurst, NJ 07071


Manny Graiwer
550 Chalette Dr
Beverly Hills, CA 901210
Case 18-17254-btb      Doc 1   Entered 12/07/18 15:27:52   Page 47 of 67




Manuel Graiwer
550 Chalette Dr
Beverly Hills, CA 90210


Mari P. Holms
P.O. Box 1839
Helena, MT 59624


Marilyn Gillis
1919 Santa Monica Blvd, Ste 300
Santa Monica, CA 90404


Markel
P.O. Box 2009
Glen Allen, VA 23058


Martin, Barbara
P.O. Box 105
Colman, OK 73432


Mary Cunningham
5661 NW 181st Ave
Portland, OR 97229


Maupin, Cox    Legoy
4785 Caughlin Pkwy
Reno, NV 89519


Mazzullo Energy Corp.
31078 Big Bear Dr
Evergreen, CO 80439-9679


Mcdonald Carano Wilson
100 W Liberty St, 1000
Reno, NV 89501


Mcdonald Carano Wilson LLP
P.O. Box 2670
Reno, NV 89505
Case 18-17254-btb    Doc 1   Entered 12/07/18 15:27:52   Page 48 of 67




Mckinley Romero
9005 E Main Ave
Spokane, WA 99212


Meyer, Steven D.
27648 Maple Ridge Way Se
Maple Valley, WA 98038


Midtlyng, Karen
225 Greenwood Dr
Helena, MT 59601


Midtlyng, Karen S.
225 Greenwood Dr
Helena, MT 59601


Miller, Lawrence
1704 Ambassador Ave
Beverly Hills, CA 90210


Montana Broom and Brush
3151 Airport Rd
Helena, MT 59601


Montana Department of Revenue
P.O. Box 6309
Helena, MT 59604-6309


Montana Secretary of State
Capitol, Room 260
Helena, MT 59601


Montana State Fund
855 Front St
P.O. Box
Helena, MT 59604-4759


Montana State Fund
P.O. Box 31477
Billings, MT 59107-1477
Case 18-17254-btb   Doc 1    Entered 12/07/18 15:27:52   Page 49 of 67




More, Alexandra Marin Ttee
555 W 23rd St, Apt N8p
New York, NY 10011


More, Braden Kohoutek Ttee
229 Brannan St Unit 7j
San Francisco, CA 94107


Mt Secretary of State
Capital, Rm 260
Helena, MT 59601


MT Secretary of State
Capitol, Rm 260
Helena, MT 59601


National Association of Royalty Owners
15 W 6th St, 2626
Tulsa, OK 74119


NBCN Inc.
M100-1010 De La Gchtr W
Montreal, Qc H3b 5j2
Canada


ND Office of State Tax Comm.
600 E Blvd Ave
Bismarck, ND 58505-0599


ND Secretary of State
600 Blvd Ave, Dept 108
Bismarck, ND 58505-0500


Nd State Tax Commissioner
600 E Blvd Ave
Bismarck, ND 58505-0840


Ndic
600 E Blvd Ave
Bismarck, ND 58505-0840
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 50 of 67




Ndic Oil and Gas Division
600 E Blvd, Dept 405
Bismarck, ND 58505-0840


Ndrin
600 E Blvd Ave
Bismarck, ND 58505-0840


Nelson, Patricia H.
1001 E 6th Ave
Helena, MT 59601


Nelson, Stephen S
931 8th Ave
Helena, MT 59601


Nelson, Stephen S.
931 8th Ave
Helena, MT 59601


Nettles Law Firm
1389 Galleria Dr, Ste 200
Henderson, NV 89014


Nevada Agency and Transfer Company
50 W Liberty St, Ste 880
Reno, NV 89501


Nevada Corporate Services
630 5th Ave, 20th Fl
New York, NY 10111


Nevada Department of Taxation
Bankruptcy Section
555 E. Washington Ave., 1300
Las Vegas, NV 89101


Nevada Secretary of State
202 N Carson St
Carson City, NV 89701-4201
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 51 of 67




Nicholas Strozza, Asst Us Trustee
Office of the Us Trustee
300 Las Vegas Blvd S, Ste 4300
Las Vegas, NV 89101


Nicole Holms
c/o Harper Law
35 W Granite St
Butte, MT 59701


North Dakota Industrial Commission
Dept of Mineral Resources
600 E Blvd
Bismarck, ND 58505-0840


North Dakota Office of
Satte Tax Commissioner
600 E Boulevard Avenue
Bismark, ND 58505-0599


North Dakota Secretary of State
P.O. Box 5513
Bismarck, ND 58506-5513


North Dakota Secretary of State
600 Boulevard Avenue
Dept 108
Bismark, ND 58505-0500


Northwest Registered Agents
906 West 2nd Ave, 100
Spokane, WA 99201


O Neill Law Office, PLLC
402 1st St E, Ste 201
Polson, MT 59860-0460


Oasis Petroleum
1001 Fannin, Ste 1500
Houston, TX 77002
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 52 of 67




Office of the Us Trustee
Attn Nicholas Strozza
Asst U.S. Trustee
300 Las Vegas Blvd. South     4300
Las Vegas, NV 89101


Oklahoma Secretary of State
Colcord Center
421 NW 13th Street., Suite 210/220
Oklahoma City, OK 73103


Oklahoma Tax Commission
2501 N. Lincoln Blvd
Oklahoma City, OK 73194


Parsley Energy
P.O. Box 11090
Midland, TX 79702


Paul Law Group
902 Broadway, 6th Fl
New York, NY 10010


Paul Law Group
Attn Wesley J. Paul
902 Broadway, 6th Fl
New York, NY 10010


Paul Law Group LLP
902 Broadway, Fl 6
New York, NY 10010


Paulson, Eldon
8781 Mercadante Lane
Colton, CA 92324


Paynewest Insurance
1200 N Montana
Helena, MT 59601
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 53 of 67




Paynewest Insurance
P.O. Box 6127
Helena, MT 59604


Perini, Annette Marie
12961 Mulholland Dr
Beverly Hills, CA 90210


Perkel, Jane
536 Beverly Rd
Teaneck, NJ 07666


Peter Swan
255-257 Glcstr Rd,    2002
Causeway Bay
Hong Kong
PR China


Peter Swan Investment
2002 255-257 Glcstr Rd
Causeway Bay
Hong Kong
PR China


Peter Swan Investment
2002 255-257 Glcstr Rd
Causeway Bay,
Hong Kong


Phillips, Kathy
77670 Justin Ct
Palm Desert, CA 92211


Ping, Cai
22 Sage St
Holmdel, NJ 07733


Ping, Zhou
916 Lawton Ave
San Jose, CA 95128
Case 18-17254-btb    Doc 1   Entered 12/07/18 15:27:52   Page 54 of 67




Planet Data Inc
555 Taxter Rd, Ste 425
Elmsford, NY 10523


PLS
10850 Richmond Ave, Ste 300
Houston, TX 77042


Pr Newswire Association LLC
G.P.O. Box 5897
New York, NY 10087-5897


Proctor, Sherry
606 E 34th Ave
Spokane, WA 99203


Project Management Inc
40 W 14th St, Ste 4B
Helena, MT 59601


Qiushi, Chen
1643 Indigo Oak Ln
San Jose, CA 95121


Rand, Shannon
230 Bethany Rd, 127
Burbank, CA 91504


Reed   Giesa, PS
222 North Wall St, Ste 410
Spokane, WA 99201


RGL Forensics
7887 E Belleview Ave, Ste 1200
Denver, CO 80111-6027


Robison, Sharp, Sullivan      Brust
71 Washington St
Reno, NV 89503
Case 18-17254-btb   Doc 1    Entered 12/07/18 15:27:52   Page 55 of 67




Robson Forensic Inc
P.O. Box 4847
Lancaster, PA 17604-4847


Roesch, Kenny
545 Highland Park Dr
Billings, MT 59102


Roil Energy LLC
c/o Allan Holms
1314 S Grand Blvd, 2112
Spokane, WA 99203


Romero, Mckinley
9005 E Main Ave
Spokane Valley, WA 99212


Roskelley 401K Plan
P.O. Box 138
Jefferson City, MT 54638


Roskelley, David A.
P.O. Box 138
Jefferson City, MT 54638


Rudd   Company
3805 Valley Commons Dr, Ste 7
Bozeman, MT 59718


Sage, James R Ira
1928 Ambrose Ct
Helena, MT 59601


Samson Oil and Gas USA Inc
13331 17th St, Ste 710
Denver, CO 80202


Sandru, Alexis C.
1029 E 6th Ave
Helena, MT 59601
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 56 of 67




Sandru, Jody S.
480 Bayers Lane
Twin Bridges, MT 59754


Sandru, Joseph M.
480 Bayers Lane
Twin Bridges, MT 59754


Sandru, Kjersten E.
480 Bayers Lane
Twin Bridges, MT 59754


Sandru, Tyler B.
480 Bayers Lane
Twin Bridges, MT 59754


Schlueter Associates
1050 17th St, Ste 1750
Denver, CO 80265


Short, Floyd
24785 E. Doyle Rd
Cataldo, ID 83810


Shu, Henry
1650 Goldfinch Way
Sunnyvale, CA 94087


Silver Creek Oil   Gas LLC
5525 N Macarthur Blvd, Ste 775
Irving, TX 75038


Silver Creek Oil and Gas LLC
5525 W Macarthur Blvd, Ste 775
Irving, TX 75038


Silver Legacy Hotel
407 N Virginia St
Reno, NV 89501
Case 18-17254-btb    Doc 1   Entered 12/07/18 15:27:52   Page 57 of 67




Silver Star Steak Co
823 Great Northern Blvd
Helena, MT 59601


Simousek, John A
307 W Eliza St
San Pierre, IN 46374


Simousek, John A.
307 W Eliza St
San Pierre, IN 46374


Sobol, P A
3230 Iredell Lane
Studio City, CA 91604


Sobol, P. A.
3230 Iredell Lane
Studio City, CA 91604


Soccoccio, Ramsina Lazar
23100 Ave San Luis, 193
Woodland Hills, CA 91364


Solange Charas
333 E 75th St, Phc
New York, NY 10021


Sotek Solutions
400 N California
Helena, MT 59601


Sotek Solutions
400 North California
Helena, MT 59601


Southwest Consulting
Schottegatweg Oost 9e
Willemstad Curacao,
Netherlands Antilles
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 58 of 67




Southwest Consulting
Scottegatweg Oost 29e
Willmstd Cuacao,
Netherlands Antilles


Southwest Consulting
Scottegatweg Oost 29E
Willemstad Curacao
Netherlands Antilles


State of Mt - Dept. of Revenue
P.O. Box 6309
Helena, MT 59604-6309


State of Nevada Dept. of Motor Vehicles
Attn Legal Division
555 Wright Way
Carson City, NV 89711


State Of Washington
P.O. Box 47477
Olympia, WA 98504


State Tax Commissioner
600 E Blvd Ave, Dept 127
Bismarck, ND 58505-0599


Steven D. Armstrong
4125 Selkirk Rd
Bismarck, ND 58503-8291


Stifel Nicolaus   Co., Inc.
501 N Broadway
Saint Louis, MO 63102


Stockman Wealth Management
3096 N Sanders
Helena, MT 59601
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 59 of 67




Stromberg, Betty J.
820 E. 6th Ave
Helena, MT 59601


Stromberg, Walter A.
818 E 6th Ave
Helena, MT 59601


Subsurface Consultants   Associates LLC
10700 Richmond Ave, Ste 325
Houston, TX 77042


Tangen, Jeremy
P.O. Box 596
Spokane, WA 99210


Texas Department of Revenue
1919 North Loop West 640
Houston, TX 77008


Texas Secretary of State
1019 Brazos Street
Austin, TX 78701


Texas State Comptoller
P.O. Box 149359
Austin, TX 78714-9359


The Stone Law Firm
6900 S Mccarran Blvd, 2040
Reno, NV 89509


The Stone Law Firm Pc
6900 S Mccarran Blvd, Ste 2040
Reni, NV 89509


Thompson, Edith
1325 5th Ave
Laurel, MT 59044
Case 18-17254-btb     Doc 1   Entered 12/07/18 15:27:52   Page 60 of 67




Tianjing, Xiao
3052 Colonial Way, Apt 11
San Jose, CA 95128


Tobens LLC
611 Cannon St
Helena, MT 59601


Torokvei, Nicholas Evald
4129 Knobhill Dr
Sherman Oaks, CA 91403


Townsend, Richard
4540 Sandy River Dr
Bismarck, ND 58503


Townshend, Donald
19112 N Greenbluff Rd
Colbert, WA 99005


Trammelle, Patrick
3460 Reservoir Lane
Helena, MT 59602


Troyer, Susan
7600 S Jones Blvd, 1125
Las Vegas, NV 89139


Tulic, Maria
1146 Talcahuano
Buenos Aires, 1013
Argentina


Tung, Chinyao Ttee
P.O. Box 81977
Las Vegas, NV 89180


Ugrin Alexander Zadick PC
2 Railroad Square, B
Great Falls, MT 59401
Case 18-17254-btb   Doc 1    Entered 12/07/18 15:27:52   Page 61 of 67




Ugrin Alexander Zadick, Pc
2 Railroad Square, Ste B
P.O. Box 1746
Great Falls, MT 59403


Ugrin, Alexander, Zadick Pc
2 Railroad Square, Ste B
Great Falls, MT 59403


Unemployment Ins Contribution
P.O. Box 6339
Helena, MT 59604-6339


USPS
2300 N Harris
Helena, MT 59604-6339


Val M. Holms
c/o James M. Holms
As Pr For Estate of Val M. Holms
33700 Ice House Lane
Polson, MT 59860


Val M. Holms Now Deceased
Estate of Val M. Holms, James Madson Holms, Pers Rep
c/o O Neill Law Office, PLLC
Attn Matthew O Neill
402 1st St E, Ste 201
Polson, MT 59860-0460


Valdez, Vincent J.
221 31st St
Manhattan Beach, CA 90266


Valner, Alberto Ttee
256 26th St Ste 201
Santa Monica, CA 90402


Van De Water, Cain
6019 E 6th Ave
Spokane Valley, WA 99212
Case 18-17254-btb   Doc 1    Entered 12/07/18 15:27:52   Page 62 of 67




Verizon Wireless
P.O. Box 660108
Dallas, TX 75266-0108


Vogel Law Firm
P.O. Box 2097
Bismarck, ND 58502-2097


W. Edward Nichols
4529 Vrain St
Denver, CO 80212-2530


Walsh, Thomas
1027 E Sherman Ave
Coeur D alene, ID 83814


Walsh, Thomas G.
1027 Sherman Ave
Coeur D alene, ID 83814


Wang, Daning
5734 Tan Oak Dr
Fremont, CA 94555


Wang, Ye Ju
53 Sage St
Holmdel, NJ 07733


Welborn Sullivan Meck      Tooley, PC
1125 17th St, Ste 2200
Denver, CO 80202


Welborn, Sullivan, Meck, and Tooley Pc
1125 17th St, Ste 2200
Denver, CO 80202


Wellborn, Sullivan, Meck      Tooley Pc
1125 17th St, Ste 2200
Denver, CO 80202
Case 18-17254-btb    Doc 1   Entered 12/07/18 15:27:52   Page 63 of 67




Wellborn, Sullivan, Meck  Tooley PC
Attn Kendor P. Jones, Jeff Peterson
Attn Joseph C. Pierzchala
1125 17th St, Ste 2200
Denver, CO 80202


Wells Fargo
305 N Last Chance Gulch
Helena, MT 59601


Wells Fargo
P.O. Box 6995
Portland, OR 97228


Wesley Paul
902 Broadway, Fl 6
New York, NY 10010


Westchester Fire Insurance Company
11575 Great Oaks Way, Ste 200
Alpharetta, GA 30022


Western Land Services Inc
1100 Conrad Industrial Dr
Ludington, MI 49454


Willkie Farr   Gallagher LLP
787 7th Ave
New York, NY 10019-6099


Willkie Farr   Gallagher LLP
Attn Michael R. Young
787 7th Ave
New York, NY 10019-6099


Willkie, Gallagher, Farr
787 7th Ave
New York, NY 10019-6099
Case 18-17254-btb    Doc 1   Entered 12/07/18 15:27:52   Page 64 of 67




Witherspoon-Kelly
422 W Riverside Ave, Ste 100
Spokane, WA 99201


Wong, Wah On
Rm 2204, Shun Tak Ctr
W Twr, 200 Connaught Rd
Central, Hong Kong
PR China


Wong, Wah On
Rm 2204 Shun Tak Ctr
W Twr 200 Connaught Rd
Central,
Hong Kong


Worden Thane PC
321 W Broadway St, Ste 300
Missoula, MT 59802


Xu, David
8810 Tuckerman Ln
Potomac, MD 20854


Xu, Hong
11 Townsend Rd
Belmont, MA 02478


Yang, Ting
57 Moore Rd
Marlboro, NJ 07746


Yousefian, Sam
1276 Stradella Rd
Los Angeles, CA 90077


Zhang, Dianying
1254 Peach Ct B
San Jose, CA 95116
Case 18-17254-btb   Doc 1   Entered 12/07/18 15:27:52   Page 65 of 67




Zhongkui, Yin
Long Gang Qu Hai Bn S Rd 39
Bldg15, Unit 34, Fl 401
Huludao City, Liaoning Prov.
PR China


Zhongkui, Yin
Long Gang Qu Hai Bn S Rd39
Bldg15 Unit 34 Fl 401
Huludao City Liaoning Province,
China


Zimmerman, III, Edward
3415 Ocatillo Mesa Way
Las Vegas, NV 89031
         Case 18-17254-btb      Doc 1    Entered 12/07/18 15:27:52        Page 66 of 67



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW JERSEY


In re:                                             Chapter 11

BAKKEN RESOURCES, INC.,                            Case No. 18-_____ (___)

                      Debtor.


                        CORPORATE OWNERSHIP STATEMENT

        Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10%
or more of any class of the debtor’s equity interest:

                Shareholder                         Approximate Percentage of Shares Held
                Val M. Holms                                     46.2424%
                         Case 18-17254-btb                           Doc 1      Entered 12/07/18 15:27:52                    Page 67 of 67




 Fill in this information to identify the case:

 Debtor name         Bakken Resources, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration     List of Equity Security Holders and Corporate Ownership Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          12/7/2018                               X /s/ Richard Robbins
                                                                       Signature of individual signing on behalf of debtor

                                                                       Richard Robbins
                                                                       Printed name

                                                                       Authorized Signatory
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
